TDCJ Offender Details ` Page 1 of 2

 Number: 02425130
TDCJ Number: l 00654284
Name: REVELS,KEV|N
Race: ' B

Gender: ' l\ll

DOB: 1960-01-11
Maximum Sentence Date: 2017-03-18
Current Faci|ity: COFF|ELD
Projectedv Release Date: 2017-03-18
Parole E|igibility Date: 1998-06-17
Offender Visitation| E|igib|e: § l

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type: Will be determined When release date is scheduled.
scheduled Re|ease L°cati°n: Will be determined when release date is scheduled

 

Parqdl&ew§_Rel/iew |nformatlb,rllj

 

Offense History:

 

Offense . Sentence Case Sentence (YY-
Date Offense Date County No. lVlM-DD)

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offer;lderDetail.action?Sid=02425130 9/15/2015

)